DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101274495 B1, citations refer to machine translation provided with the action of 5/23/22) in view of Ofer et al. (WO 2017/139477 A1), further in view of Asanuma (US 6001139 A, cited on IDS of 06/10/2020).
Regarding claim 1, Kim teaches a method of preparing a negative electrode for a lithium secondary battery (“Process for Preparation of Anode and Secondary Battery Comprising the Same”, Title), comprising: 
forming a negative electrode mixture layer on a negative electrode current collector, wherein the negative electrode mixture layer comprises a negative electrode active material (“forming an active material layer containing carbon powder on the surface of the negative electrode current collector”, Step Ia, ¶6, p. 4; “the active material layer may be prepared by, for example, applying a slurry made by mixing a negative electrode mixture including carbon powder and a binder”, ¶4, p. 5, “carbon powder as a negative electrode active material”, ¶5, p. 3); 
disposing lithium metal powder on at least a part of the negative electrode mixture layer (“the lithium powder is connected to the surface”, ¶7, p. 3; “applying a lithium powder on the active material layer to form a lithium powder layer may include”, Step Ib, ¶7, p. 4); 
pressing the negative electrode mixture layer on which the lithium metal powder is disposed (“In some cases, after the step (Ib), may further include a step (Ic) of pressing the lithium powder layer”, ¶7, p. 5; pressing the lithium powder layer will entail pressing the negative electrode mixture on which the lithium powder has been placed during step Ib); 
wetting the pressed negative electrode mixture layer with a first electrolyte solution (“inducing a reaction for forming an SEI film on the surface of the carbon powder by the electrolyte solution”, Step III, ¶8, p. 4; this electrolyte solution may be considered a first electrolyte solution).
Kim does not explicitly teach drying the wet negative electrode mixture layer.
	Ofer teaches a pre-lithiated electrode and a method of preparing this electrode for a lithium secondary battery (“Provided are compositions, systems, and method of making and using pre-lithiated cathodes for use in lithium ion secondary cells”, Abstract). This method includes forming an electrode mixture including an active material on a current collector, disposing lithium on the active material layer, and wetting with a first electrolyte (“The cathode may be manufactured, in step 230, by combining the active material, the conductive agent, and the binder in a suitable ratio”, [0049]; “In some aspects, electrochemical pre-lithiation of finished cathodes can be performed by a simple electro-chemical deposition process that immerses the cathode web in a Li salt electrolyte bath containing a Li metal counter electrode”, [0053]). Specifically, Ofer teaches drying the wet electrode mixture layer (“The pre-lithiated cathode of step 250 can then be rinsed and dried in step 260”, [0053]). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the pre-lithiation method of Kim by adding the drying step of Ofer, since drying prepares the electrode for further processing (“Following the drying, the electrochemically pre-lithiated electrodes are ready for assembly into a final electrochemical cell in step 270”, [0055], Ofer). Additionally, drying is a known step in manufacturing.
	Neither Kim nor Ofer teach that, in the disposition of the lithium metal powder, the lithium metal powder is disposed on at least a part of the negative electrode mixture layer in two or more pattern shapes, wherein each pattern shape is spaced apart from another pattern shape, and that the area in which the lithium metal powder is disposed on the negative electrode mixture layer is 50 to 70% with respect to a total area of a surface of the negative electrode mixture layer.
Asanuma teaches a method of preparing a negative electrode for a lithium secondary battery comprising forming a negative electrode active material mixture on a negative electrode current collector, disposing lithium on a part of the negative electrode mixture layer, and pressing the negative electrode mixture layer on which the lithium is disposed (“Nonaqueous Secondary Battery Having Multiple-Layered Negative Electrode”, Title, Abstract; “The part on which the metal mainly  comprising lithium is pressed is any optional area on the negative electrode sheet but preferably on the negative electrode material mixture layer coated with the negative electrode material or on the current collector metal on which the negative electrode material is not coated. Most preferably, it is on the negative electrode material mixture layer.”, col. 2, lines 25-32). 
Specifically, Asanuma teaches that the wherein, in the disposition of the lithium metal, the lithium metal is disposed on at least a part of the negative electrode mixture layer in two or more pattern shapes, wherein each pattern shape is spaced apart from another pattern shape (“the foil may be laminated not on the entire sheet but partially in the shape of a stripe, a frame or a disc”, col. 7, lines 1-2; figs. 3 (a)-(c) show the lithium metal foil arranged in strip-shaped patterns, where each strip is spaced apart from another strip). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the lithium disposing step of Kim such that the lithium powder is disposed in multiple discrete pattern shapes as taught by Asanuma, since the lithium can diffuse from these pattern shapes into the negative electrode active material (“since lithium preliminary intercalated into the negative electrode material diffuses gradually in the negative electrode material by aging, the foil may be laminated not on the entire sheet but partially in the shape of a stripe, a frame or a disc”, col. 6, line 65 to col. 7, line 2). 
Further, Asanuma teaches that the area in which the lithium is disposed on the negative electrode mixture layer is 20-100% with respect to a total area of a surface of the negative electrode mixture layer. Asanuma teaches a specific embodiment of 60% which falls within the claimed range of 50-70% (“In the negative electrode sheet, coating ratio of the metal foil lamination may be preferably 10 to 100%, more preferably 15 to 100%, most preferably 20 to 100%, col. 7, lines 48-50; Nos. 7 and 8 in Table 12). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the coverage ratio of Kim by selecting the coverage taught by Asanuma, since the range of Asanuma ensures uniform intercalation of lithium (“The ratio of smaller than 10% would cause ununiform preliminary intercalation of lithium”, col. 7, lines 50-52 of Asanuma, such that a ratio greater than 10% is preferred). Additionally, selecting a coverage ratio of 60% appears to yield a better capacity ratio, as shown in Table 12 of Asanuma (Nos. 7 and 8 have capacity ratios of 80% and 83%, respectively, which are among the top half of capacity ratios among the examples in this table). 
Regarding claim 3, modified Kim teaches the method according to claim 1, wherein the thickness of each of the pattern shapes is 10 to 200 µm (Kim teaches that “the lithium powder layer is, for example, to 50 to 200 µm. It may be formed in a thickness”, ¶5, p. 5; the prior art range falls completely within the claimed range of 10 to 200 µm; Asanuma also teaches a similar range of 5µm to 150 µm, which substantially overlaps the claimed range, “When the metal foil mainly comprising lithium is pressed on the negative electrode material mixture layer, the foil may have a thickness of preferably from 5 to 150 um, more preferably from 5 to 100 um, most preferably from 10 to 75 um”, col. 3, lines 1-5, Asanuma). 
Regarding claim 5, modified Kim teaches the method according to claim 1, wherein an average particle size (D50) of the lithium metal powder is 5 to 20 µm (“The average particle diameter of the lithium powder may be 5 to 20 µm”, ¶2, p. 4; the prior art range falls completely within the claimed range of 3 to 160 µm). 
Regarding claim 6, modified Kim teaches the method according to claim 1.
Kim as modified thus far does not teach that, in the disposition of the lithium metal powder, the lithium metal powder is disposed, on at least a part of the negative electrode mixture layer, at 3 to 50 parts by weight with respect to 100 parts by weight of the negative electrode mixture layer.
Asanuma teaches that, in the disposition of the lithium metal, the lithium metal is disposed, on at least a part of the negative electrode mixture layer, at 0.5 to 20 and more preferably 4 to 15 parts by weight with respect to 100 parts by weight of the negative electrode mixture layer ( “the amount of lithium for preliminary intercalation is preferably from 0.005 to 0.2 g, more preferably from 0.04 to 0.15g, based on the unit weight of the negative electrode material”, col. 2, lines 57-60, where the negative electrode material corresponds to the negative electrode mixture layer). The broader range of Asanuma substantially overlaps the claimed range of 3 to 50 parts lithium per 100 parts negative electrode mixture layer, and the preferred range of Asanuma falls completely within the claimed range. 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the ratio of lithium disposed by Kim by selecting the ratio of Asanuma, in order to avoid deterioration of cell performance caused by an excess of lithium (“Preliminary intercalation of lithium into the negative electrode material in an amount of more than 4.0 equivalents is not desirable because of the extreme deterioration of cycle characteristics”, col. 2, lines 51-54, Asanuma, where the amount of “equivalents” is converted into a weight ratio in col. 2, lines 57-60).
Regarding claim 7, modified Kim teaches the method according to claim 1, wherein the negative electrode active material comprises a carbon-based material (“carbon powder as a negative electrode active material”, ¶5, p. 3).
Regarding claim 8, modified Kim teaches the method according to claim 7, 
wherein the negative electrode active material comprises the carbon-based material (“carbon powder as a negative electrode active material”, ¶5, p. 3), 
and wherein the carbon-based material is one or more selected form the group consisting of crystalline artificial graphite, crystalline natural graphite, amorphous hard carbon, and low crystalline soft carbon (“In the production method of the present invention, the kind of the carbon powder is not particularly limited, and for example, a group consisting of natural graphite, artificial graphite, hard carbon, coke and soft carbon. It may be one or two or more selected from, and preferably may be artificial graphite.”, ¶11, p. 3; graphite is a crystalline form of carbon).
Regarding claim 10, modified Kim teaches a method of producing a lithium secondary battery, comprising (“The present invention relates to a method for manufacturing a negative electrode and a secondary battery using the same”, ¶5, p. 2; method steps for battery production, as well as materials, are described in detail on p. 6): 
preparing a negative electrode for a lithium secondary battery according to claim 1 (see discussion of claim 1 above; additionally, “the present invention provides a secondary battery including the negative electrode”, ¶1, p. 6); 
preparing a positive electrode for a lithium secondary battery (“The positive electrode is prepared by, for example, applying a positive electrode mixture containing a positive electrode active material onto a positive electrode current collector”, ¶4, p. 6; the positive electrode is intended to be used with the negative electrode in a secondary battery); 
and interposing a separator between the negative electrode for a lithium secondary battery and the positive electrode for a lithium secondary battery (“The separation membrane is interposed between the anode and the cathode”, ¶7, p. 6, where the separation membrane may be called a separator).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101274495 B1) in view of Ofer et al. (WO 2017/139477 A1), further in view of Asanuma (US 6001139 A) as applied to claim 1 above, and further in view of Huang (US 2017/0271723 A1).
Regarding claim 9, modified Kim teaches the method according to claim 7, wherein the negative electrode active material comprises a carbon-based material. 
However, Kim does not teach that the negative electrode active material comprises the silicon-based material, and the silicon-based material is SiOx, wherein 0<x<2.
Huang teaches a method of preparing a negative electrode for a lithium secondary battery (“The preparation method of the negative electrode plate of the present disclosure”, Abstract; “The present disclosure relates to a field of a lithium-ion battery technology”, [0002]). Similar to the method of Kim, the method of Huang involves a lithium powder to pre-lithiate the negative electrode active material (“adding lithium powders into the slurry, stirring to make the lithium powders and the silicon-containing materials in the slurry uniformly mixed and contact with each other, then taking the slurry out of the reactor so as to remove the first organic solvent to obtain a precursor of lithium pre-intercalated silicon-containing materials”, [0026]; pre-lithiation is the pre-intercalation of lithium). Huang specifically teaches wherein the negative electrode active material comprises the silicon-based material, and wherein the silicon-based material is SiOx, wherein 0<x<2 (“In the negative active material according to the first aspect of the present disclosure, a silicon-containing material of the lithium pre-intercalated silicon-containing material may be oxide of silicon, that is SiOx, x=0.9-1.1”, [0022]; the prior art range of 0.9≤x≤1.1 falls completely within the claimed range of 0<x<2; Examples 1-4 are specific embodiments using SiOx as the active material as described in [0037]-[0045]; these examples are marked as S1, S2, S3 and S4, respectively, in [0047] and Table 1).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the carbon-based active material of Kim by substituting the SiOx active material as taught by Huang, since silicon has a higher energy storage capacity (“a mass specific capacity of commercialized graphite which is widely used at present has played to its limiting value, due to limitation of intrinsic properties of the commercialized graphite, the commercialized graphite is unable to meet demands on a high energy density of the electronic devices in future. Based on this background, people now look to high lithium storage materials such as silicon-containing materials. A theoretical capacity of pure silicon is 3700mAh/g, which is about 10 times the theoretical capacity of graphite”, [0003]; graphite is the carbon-based, preferred active material of Kim, see ¶11, p. 3). 
Regarding claim 11, modified Kim teaches the method according to claim 10, further comprising a second electrolyte solution (“The secondary battery is not particularly limited, and may be preferably a lithium secondary battery including the negative electrode, the positive electrode, the separator, and the lithium salt-containing nonaqueous electrolyte”, ¶3, p. 6; “The lithium salt-containing non-aqueous electrolyte may use a material known in the art, or may use the lithium salt-containing electrolyte as described above”, ¶8, p. 6, such that the electrolyte for the battery is a second electrolyte, distinct from the first electrolyte used for pre-lithiation, although the composition of the two electrolytes may be the same).
Kim does not specifically teach injecting the second electrolyte solution into the negative electrode for a lithium secondary battery and the positive electrode for a lithium secondary battery.
Huang teaches a method for producing a lithium-ion secondary battery including preparing a negative electrode as discussed above for claim 9, preparing a positive electrode, interposing a separator between the positive electrode and negative electrode, and injecting an electrolyte (“Each negative active material of the negative active materials respectively prepared in examples 1-4 and comparative example 1 and SBR (binder), CMC (thickening agent) and conductive carbon black (conductive material) according to a mass ratio of 97:1:1:1 were uniformly mixed… finally a negative electrode plate was obtained,… the positive electrode slurry was uniformly coated on a current collector, which was followed by cold pressing, cutting and the like, and finally a positive electrode plate was obtained. Then the positive electrode plate, the negative electrode plate and a separator (PP membrane) were wound together to form a cell, which was followed by injecting the electrolyte and formation and the like, and finally a lithium-ion secondary battery was completed”, [0047]). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Kim by injecting the second electrolyte, as taught by Huang. Electrolyte injection is a typical method step for adding an electrolyte during the formation of a battery assembly and predictably forces electrolyte into the positive and negative electrodes. The combination of familiar elements, in this case the injection step of Huang to achieve the addition of electrolyte in Kim, is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Response to Arguments
Applicant’s arguments, see p. 4, "Claim Objection", filed 16 August 2022, with respect to the objection to claim 8 have been fully considered and are persuasive.  The objection to claim 8 of 23 May 2022 has been withdrawn. 
Applicant’s arguments, see p. 4-5, "Rejection under 35 U.S.C. 112(b)", filed 16 August 2022, with respect to claims 2, 4, 5, 7 and 8 have been fully considered and are persuasive.  The rejection of claims 2, 4, 5, 7 and 8 under 35 U.S.C. 112(b) of 23 May 2022 has been withdrawn. 
Applicant's arguments, see p. 7-8, filed 16 August 2022 have been fully considered but they are not persuasive. The Applicant argues that neither Kim, Huang, Ofer or Zhong teach the claimed percent coverage of lithium from 50-70%. The Examiner acknowledges that neither Kim, Huang nor Ofer teach the claimed percent coverage. However, Zhong teaches a percent coverage of lithium of 100% or less; a range from the 44% embodiment of Zhong to the 100% maximum admitted by Zhong includes the claimed range. It is not clear that the claimed range would be obvious over Zhong, since the claimed range is substantially narrower than the range of Zhong and the 44% embodiment of Zhong falls outside the claimed range.  It would have been obvious to optimize the range of Zhong in order to achieve the desired electrode performance, which is affected by the percent coverage of lithium ([0036]). The additional examples provided in the Declaration enclosed by the Applicant show improved results over the claimed range, but not unexpectedly superior results. 
Applicant’s arguments, see p. 7-8, filed 16 August 2022, with respect to the rejection(s) of claim(s) 1, 3, and 5-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  The Declaration under 37 CFR 1.132 filed 16 August 2022 is sufficient to overcome the rejection of claims 1, 3, and 5-11 based upon Kim et al. (KR 101274495 B1) in view of Ofer et al. (WO 2017/139477 A1), further in view of Zhong et al. (US 2017/0062815 A1)under 35 U.S.C. 103. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claim 1. Unlike Zhong, Asanuma teaches specific embodiments for lithium coverage (60%) that fall within the claimed range of 50-70% (see Table 12 of Asanuma). 
Applicant’s arguments, see p. 9-10, "Obviousness-Type Double Patenting Rejection", filed 16 August 2022, with respect to the nonstatutory double-patenting rejection of claims 1, 5 and 7 over copending application 16/955,556 have been fully considered and are persuasive.  The nonstatutory double-patenting rejection of claims 1, 5 and 7 of 23 May 2022 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728